Citation Nr: 0724352	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as dizziness.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for arthritis of the 
left hip, to include as secondary to a service-connected 
disability.

5.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to a service-connected 
disability.

6.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

7.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

8.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to December 15, 2005.

9.  Entitlement to a rating in excess of 30 percent for PTSD 
from December 15, 2005.

10.  Entitlement to a rating in excess of 10 percent for 
gunshot wound (GSW) scars of the left mastoid, scalp and 
upper lip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend, L. I. C.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1939 to 
November 1944, originally in the National Guard and later in 
September 1940, he was inducted into the Army.

These matters come before the Board of Veterans' Appeals 
(Board) from February 2005 and December 2006 rating decisions 
issued by the RO.  

In a February 2005 rating decision, the RO continued the 
noncompensable rating for bilateral hearing loss and the 10 
percent ratings for the veteran's tinnitus, for PTSD, and for 
GSW scars of the left mastoid, scalp and upper lip; as well 
as denied the veteran service connection for the above listed 
disabilities.  In that decision, the RO recharacterized the 
veteran's GSW scar disability as two separate disabilities, 
one as described above and the other as a scar of the left 
axilla for which the RO assigned a separate noncompensable 
rating.  The veteran filed a notice of disagreement (NOD) in 
November 2005 with regard to all of the issues, except for 
the noncompensable rating assigned for the scar of the left 
axilla; the RO issued a statement of the case (SOC) in April 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2006.  In 
December 2006, the RO issued a supplemental SOC (SSOC).  By a 
December 2006 rating action, the RO, inter alia, assigned a 
30 percent rating for PTSD, effective December 15, 2005.  
Because higher ratings for PTSD are assignable before and 
after that date, and the veteran is presumed to be seeking 
the maximum available benefit, the appeal for higher rating 
for PTSD now encompasses the two matters set forth on the 
preceding page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2007, the veteran and a friend testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a copy of the transcript is of record.  At the time 
of the hearing, the VLJ granted the veteran's motion to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The Board's decision addressing the claims for higher ratings 
for bilateral hearing loss, for tinnitus, for PTSD and for 
GSW scars, as well as the claims for service connection for 
headaches, for arthritis of the left hip, for a back 
disability and for disability claimed as dizziness, is set 
forth below.  The claim for service connection for arthritis 
of the right hip is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.   VA will 
notify the veteran if further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in April 
2007, the veteran filed a claim for special monthly 
compensation based on the need for the regular aid and 
attendance (A&A) of another person or housebound status for 
his spouse.  This issue has not be adjudicated by the RO, and 
is not properly before the Board; hence, the matter is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided  has been accomplished. 

2.  Dizziness is a symptom that is not, in and of itself, a 
disability for VA compensation purposes; and there is no 
competent evidence of a disability manifested by dizziness 
that is related to service.

3.  There is no competent medical evidence that the veteran 
currently has, or ever has had, a chronic headache disability 
related to service.

4.  There is no competent medical opinion showing that the 
veteran's degenerative joint disease of the cervical spine 
shown as first diagnosed in 1977, is related to service; 
there is no competent medical evidence showing that the 
veteran has, or ever has had, a thoracic or lumbar spine 
disability.

5.  There is no competent medical evidence showing that the 
veteran has, or ever has had, arthritis of the left hip.

6.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

7.  Audiometric testing has revealed no worse than Level III 
hearing in each ear.

8.  Prior to December 15, 2005, the veteran's PTSD was 
manifested by complaints of combat-related thoughts and 
nightmares and some social isolation and memory loss, but he 
was receiving no psychiatric treatment nor medications; these 
symptoms are reflective of occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency only during periods of significant stress.

9.  Since December 15, 2005, the veteran's PTSD has been 
manifested, primarily, by complaints of depressed mood, 
anxiety, reportedly weekly panic attacks, nightmares, 
intrusive thoughts, some sleep impairment and some social 
isolation; these symptoms are indicative of no greater 
occupational and social impairment than as due to moderate 
symptoms with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

10.  The veteran's residuals of GSWs of the left mastoid, 
scalp and upper lip are manifested by subjective complaints 
of tenderness, with objective findings including a 0.8 by 1.5 
cm. healed barely visible scar of the left upper lip and a 
slightly depressed (0.1 cm.) 0.4 by 3 cm. healed scar in the 
posterior mastoid region of the scalp (there is no other scar 
of the scalp) at the site of wounds; there is no evidence of 
tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features; severe disfigurement of 
the head, face or neck or a marked and unsightly deformity of 
the lips or auricles; or two to three characteristics of 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
claimed as dizziness are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 101(23), (24), 1101, 1110, 1111, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.6(d), (e), 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

4.  The criteria for service connection for arthritis of the 
left hip are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

5.  The claim for a rating in excess of 10 percent for 
tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003-2006).

6.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.383, 
3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), and 4.86 
(2003-2006).

7.  The criteria for a rating in excess of 10 percent for 
PTSD, prior to December 15, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.951(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).

8.  The criteria for a rating in excess of 30 percent for 
PTSD, from December 15, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2006).

9.  The criteria for a rating in excess of 10 percent for 
residuals of GSW scars of the left mastoid, scalp and upper 
lip are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 3.102, 3.159, 3.951(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection and for increased ratings, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims, including 
any evidence in his possession that pertains to his claim(s).  
Clearly, this notice meets Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement. 

While it was not until a March 2006 post-rating letter that 
the RO informed the appellant of how initial disability 
ratings and/or effective dates are assigned and the type of 
evidence that impacts those determinations, the timing of 
this notice is shown to prejudice the appellant.  As the 
Board's decision herein denies each claim now under 
consideration, no (other) disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  Further, after being 
afforded opportunity to respond, a December 2006 supplemental 
SOC (SSOC) reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, as 
well as inpatient and outpatient treatment records from the 
VA Medical Centers (VAMCs) in Phoenix and Prescott, Arizona 
and the reports of VA examinations.  Also of record and 
considered in connection with each claim herein decided are 
the veteran's hearing transcript and various written 
statements provided by the veteran and by his representative, 
on his behalf.   

Moreover, no further development to create any additional 
evidence for consideration in connection with the claims 
being decided is warranted.  As explained in more detail 
below, the claims for service connection are being denied 
because there is no medical evidence whatsoever that the 
veteran either currently has the claimed disabilities, the 
claimed disorder is not a disability for VA compensation 
purposes or there is no medical evidence linking the claimed 
disability to service or a service-connected disability.  As 
the current record does not reflect even a prima facie claim 
for service connection, there is no requirement for VA to 
arrange for a medical examination and/or to obtain a medical 
opinion in connection with the claims being denied.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering each claim in light of the above-noted legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for a disability 
claimed as dizziness, for headaches, for a back disability, 
or for arthritis of the left hip. 

1.  Dizziness

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, dizziness is a 
distorted sense of relationship to space; a sensation of 
unsteadiness with a feeling of movement within the head.  
Dorland's Illustrated Medical Dictionary 557 (30th ed. 2003).  
Dizziness is a symptom and not, in and of itself, a 
disability.  See e.g. 61 Fed. Reg. at 20,445 (May 7, 1996).

During his hearing, the veteran asserted that he has 
dizziness due to his shell fragment wounds (SFWs).  In a July 
2005 statement, his wife indicated that the veteran has had 
several dizzy spells.

Considering the record in light of the governing legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for dizziness.  
When the veteran was struck by shell fragments in December 
1943, he initially lost consciousness; however, subsequent 
service medical records do not show complaints of, or 
treatment for, dizziness.  

A May 1945 statement from his employer's physician did not 
include any complaints of dizziness.  At VA neuropsychiatric 
examinations in September 1947 and October 1948, the veteran 
complained of dizziness.  At the latter examination, he 
indicated that his fainting spells had been a problem for the 
last six months and might have been due to his working too 
hard.  The veteran was neither receiving treatment for any of 
his service-connected disabilities nor did he complain of 
dizziness during VA examinations for his service-connected 
scars during this time period or more recent VA scar 
examinations.  Subsequent post-service complaints of 
lightheadedness in July 1979, April 1984, October 1988, and 
July 2002 appear to be tied to noncompliance with medications 
for his nonservice-connected hypertension.  Post-service 
medical records after July 2002 do not reflect complaints of 
dizziness until August 2005, when the veteran reported that 
he had chronic dizziness due to a war injury.  But there is 
no competent medical evidence linking his occasional 
complaints of dizziness to service or to the veteran's 
current service-connected GSW scars disability.  

Even if the Board were to assume that claimed dizziness is 
part of his service-connected PTSD, service connection on a 
separate basis would not be warranted, such symptomatology 
would instead be rated as part and parcel of the veteran's 
PTSD.  Where as here, medical evidence fails to show a 
separate diagnosis of a disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

2.  Headaches

During his hearing, the veteran asserted that he has 
headaches which are due to his SFW injuries.  In a July 2005 
statement, his wife indicated that the veteran's SFW injuries 
caused him to have a lot of headaches.

Considering the claim in light of the governing legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for headaches.  

Service medical records reflect no complaints or diagnosis 
of, or treatment for, chronic headaches.  They do show that, 
except for retained foreign bodies, a December 1943 skull x-
ray was negative.  In April 1944, the veteran was 
hospitalized for neurosis anxiety and this diagnosis is also 
listed on an October 1944 physical examination report.  The 
report of his November 1944 separation examination report 
reflects a diagnosis of psychoneurosis, combat fatigue, mild; 
but neurological findings were assessed as normal.  

A May 1945 statement from his employer's physician does not 
refer to any complaints, or diagnosis of, headaches.  On VA 
neuropsychiatric examinations in July 1945 and September 
1947, the veteran complained of headaches.  At the former 
examination, neurological findings were negative except for 
brisk deep reflexes.  On neuropsychiatric examination in 
October 1948, the veteran did not complain of headaches.  The 
veteran was neither receiving treatment for any of his 
service-connected disabilities nor did he complain of 
headaches during VA examinations for his service-connected 
scars during this time period or at more recent VA scar 
examinations.  During a September 2004 VA psychiatric 
examination, the veteran again complained of headaches; but 
he did not complain of headaches at a later one in November 
2006.  A February 2005 VA post-service medical record 
reflects a self-report history of headaches-post trauma, but 
no diagnosis of a chronic headache disability.  

Where as here, medical evidence fails to show a diagnosis of 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
See Brammer, 3 Vet. App. at 225.  

3.  Back Disability

During his hearing, the veteran asserted that he has a back 
disability due to his service-connected bilateral foot 
disability, which he claimed was due to frozen feet.  In 
earlier lay statements, one of his acquaintances and his wife 
indicated that x-rays taken after a 1968 motor vehicle 
accident (MVA) showed degenerative arthritis of the cervical 
spine.  His wife also maintained that the veteran felt that 
his neck pain began in service and thought that maybe it 
might be because his helmet was too heavy.

Considering the evidence in light of the governing legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for a back 
disability on any basis.

Service medical records reflect no complaints or diagnosis 
of, or treatment for back pain or a back disability.  The 
report of his November 1944 separation examination reveals 
only a diagnosis of pes planus, first degree.  

In September 1945, the RO granted service connection for weak 
feet, second degree, bilateral, following a May 1945 report 
from the veteran's employer's physician that he had 
tenderness along the longitudinal arches and a July 1945 VA 
examination report containing a diagnosis of flat feet, 
second degree.  The statement from his employer's physician 
does not refer to any complaints or diagnosis of, or 
treatment for neck or back pain or a back disability.  Post-
service medical records reflect complaints of, and treatment 
for, neck pain (cervical spine) in December 1976 and a 
diagnosis of osteoarthritis in April 1977.  The Board 
acknowledges the presence of presence of lay statements 
indicating that the veteran had an MVA in 1969; however, the 
first mention of an MVA in the medical records is an October 
1992 MVA.  

The veteran was treated for complaints of back pain in June 
2004, but no diagnosis of a thoracic or lumbar spine 
disability was given.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  A September 2004 VA joints examiner indicated 
that in October 1992, the veteran was noted to have 
osteoarthritis in the caudal portion of the cervical spine, 
but that he complained of pain in his right hip, not his 
neck.  

Thus, there also is no medical evidence of a thoracic or 
lumbar spine disability, and the first clinical evidence and 
diagnosis of arthritis of the cervical spine was shown more 
than 30 years after service discharge in 1977.  The Board 
points out that passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  There also is no medical opinion or 
evidence of a nexus between the veteran's service and the 
cervical spine disability diagnosed many years post service.

4.  Left Hip

During his hearing, the veteran asserted that he has 
arthritis of the left hip due to his service-connected 
bilateral foot disability, which he claimed was due to frozen 
feet.

Considering the record in light of the governing legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for arthritis of 
the left hip on any basis.  This is so because service 
medical records and post-service medical records do not show 
complaints of, or treatment for, diagnosed arthritis of the 
left hip.  

Where as here, medical evidence fails to show a current 
diagnosis of the disability for which service connection is 
sought, there can be no valid claim for service connection-
on any basis.  See Brammer, 3 Vet. App. at 225.  

5.  All of the Above Discussed Disabilities

In addition to the medical evidence, the Board has considered 
the testimony and assertions of the veteran, his wife, his 
acquaintances and his representative advanced in connection 
with each service-connected claim decided on appeal.  The 
Board does not doubt the sincerity of the veteran's, his 
wife's, his acquaintances' and his representative's belief 
that the veteran has the claimed disabilities as a result of 
his military service, to include as a result of SFWs or his 
bilateral foot disability.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, they are not competent to render a 
probative opinion on such a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, lay assertions as to the either the nature or etiology 
of any of the disabilities for which service connection is 
sought have no probative value.

In reaching the decision to deny each of the above claims for 
service connection, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

1.  Tinnitus

The veteran has requested a higher rating for his bilateral 
tinnitus, which he asserts was a result of his SFW incident.  
The RO denied the request because, under Diagnostic Code 
6260, 10 percent is the maximum rating assignable for 
tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  Id.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

The Federal Circuit reversed the decision of the Court in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

The Board has considered all arguments advanced by or on 
behalf of the appellant; however, in view of the foregoing, 
the Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for tinnitus.  
Therefore, the claim for higher rating must be denied under 
both the former and revised versions of the pertinent rating 
schedule provision.  As the disposition of his claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Hearing Loss

During his hearing, the veteran asserted that he warranted a 
compensable rating for his bilateral hearing loss.  In an 
earlier statement, an acquaintance indicated that the veteran 
had had hearing problems for a number of years. 

Initially, the Board acknowledges that the veteran's claims 
file was not made available to the November 2004, August 2005 
and August 2006 VA audiological examiners.  The Board 
observes that review of the claims file is only required 
where necessary to ensure a fully informed exam or to provide 
an adequate basis for the examiner's findings and 
conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 
(1996).  In this case, the Board finds that resort to the 
veteran's claims file was not necessary because the veteran 
provided an accurate account of his medical history, thus 
ensuring a fully informed examination.  In this regard, the 
Board observes that the veteran's account as related to the 
examiners essentially reflected the evidence of record at 
that time.  The Board also finds that resort to the claims 
file was not necessary for the examiners to provide findings 
as to the current extent of the veteran's service-connected 
bilateral hearing loss.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In this case, the record does not reveal pure tone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for either ear under 38 C.F.R. § 4.86 (2006).  

A November 2004 VA audiological evaluation revealed bilateral 
high frequency sensorineural hearing loss and slightly 
impaired word discrimination.  On audiometric testing, pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
50
70
75
54
LEFT
30
45
65
85
56

Speech audiometry revealed speech recognition ability of 92 
in both ears.

An August 2005 VA audiological evaluation also reflected 
bilateral high frequency sensorineural hearing loss and word 
discrimination that was slightly impaired.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
70
80
58
LEFT
35
45
70
85
59

Speech audiometry revealed speech recognition ability of 92 
in both ears.

An August 2006 VA audiological evaluation again revealed 
bilateral high frequency sensorineural hearing loss, but the 
veteran's word discrimination was found to be moderately 
impaired.  On audiometric testing, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
50
75
75
58
LEFT
45
50
70
90
64

Speech audiometry revealed speech recognition ability of 84 
in both ears.

VA outpatient treatment records dated from February 2005 to 
April 2006 do not include any additional audiometric testing 
results, but show that the veteran was issued hearing aids to 
which adjustments were made.

Applying the criteria for evaluating hearing loss to the 
results of the 2004, 2005, and 2006 VA audiometric evaluation 
results in designation of no more than Level III impairment 
in each ear based on application of the reported findings to 
Tables VI and VII.  These findings warrant a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a compensable 
rating for bilateral hearing loss.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, given the method of 
deriving ratings for hearing loss, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

3.  PTSD

During the Board hearing, both the veteran and his friend 
indicated that the veteran currently receives treatment from 
an Apache medicine man for his whole body and soul, which was 
confirmed by a statement from his medicine man.  He also was 
treated by VA.  The veteran asserted that he has anxiety and 
flashbacks of World War II daily, weekly panic attacks, and 
difficulties sleeping.  

Following a VA social survey and a VA neuropsychiatric 
examination, in July 1945, the RO awarded service connection 
for psychoneurosis neurasthenia and assigned an initial 30 
percent rating, effective November 12, 1944.  Following a 
September 1947 VA neuropsychiatric examination, in October 
1947, the RO assigned a 10 percent rating for psychoneurosis 
neurasthenia that remained unchanged until 2005.  In the 
February 2005 rating decision, the RO recharacterized the 
veteran's psychiatric disability as PTSD and continued the 
assigned 10 percent rating under the Diagnostic Code 9411.  
Since the 10 percent rating has been in effect for more than 
20 years (since 1947), it is protected under 38 C.F.R. 
§ 3.951(b).  By a December 2006 rating action, the RO 
assigned a 30 percent rating for the veteran's PTSD, 
effective December 15, 2005, the date the veteran was first 
treated by VA for PTSD.  

Psychiatric disabilities other than eating disorder are rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2006).

Under the formula, a 10 percent rating is assigned where 
there is occupational and social impairment due to mild and 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during significant stress 
or with symptoms controlled by continuous medication.  

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the veteran's psychiatric symptoms more nearly approximated 
the criteria for a 10 percent rating prior to December 15, 
2005, and the criteria for a 30 percent rating from December 
15, 2005.

Private and VA outpatient treatment  medical records do not 
reflect treatment for a psychiatric disability prior to 
December 2005.  During a November 2004 VA psychiatric 
examination, the veteran denied that he had any current 
symptoms and he was diagnosed with PTSD, in full remission; 
however, the veteran did acknowledge some understandable 
difficulty with memory loss.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70.

Thus, the medical evidence of record reflects that the 
veteran's PTSD was characterized, primarily, by complaints of 
combat-related thoughts and nightmares and some social 
isolation and memory loss.  The competent medical evidence 
indicates that the veteran maintained a good relationship 
with his wife and family and coworkers and that he was 
employed and active in tribal matters.  Prior to the November 
2004 VA examination, he had not received any psychiatric 
treatment for 10 years and he was not taking any medications.  
These symptoms are reflective of occupational and social 
impairment due to mild and transient symptoms that decrease 
work efficiency only during periods of significant stress, 
the level of impairment contemplated in the assigned 10 
percent disability rating.

Prior to December 15, 2005, the veteran's PTSD did not met 
the criteria for at least the next higher, 30 percent, 
rating.  As noted above, the 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to certain symptoms.  The 
medical evidence does not show such symptoms as depression, 
anxiety, suspiciousness, or panic attacks that are 
characteristic of the 30 percent rating.  The veteran also 
did not complain of any occupational impairment, he was 
oriented and his thought processes were normal, and he had 
not been receiving psychiatric treatment or medication for 
his PTSD.  

From December 15, 2005, the veteran's PTSD has been 
manifested, primarily, by complaints of depressed mood, 
anxiety, panic attacks, some sleep impairment, nightmares, 
and some social isolation.  VA medical records show treatment 
for anxiety and PTSD beginning in December 2005.  The 
veteran's PTSD was then manifested by depression, isolation, 
and combat-related distressing thoughts and nightmares; the 
examiner assigned a GAF score of 55.  Generally, he was noted 
to be alert and oriented at the time of treatment.  During 
his hearing and on VA examination, the veteran reported 
weekly panic attacks and difficulties sleeping and stated 
that he had no friends or social life or interests other than 
work and his immediate family relatives, that he got along 
with his coworkers, and that he had lost no work time because 
of his PTSD.  

On November 2006 VA PTSD examination, the veteran reported 
that he had a successful work history of more than 20 years 
in business management and had been married to the same woman 
for 60 years and that his children, grandchildren and great-
grandchildren all live near and get along well.  In fact, the 
examiner noted that the veteran was 83 years old and has 
functioned in a work setting over all his life and continues 
to do so and stays active in tribal development.  The 
examiner found no evidence of reduced reliability and 
productivity due to PTSD symptoms and assigned a GAF score of 
55, both current and for the past year.  However, the 
examiner did find that the veteran's social functioning was 
impaired due to PTSD, adding that the veteran is not likely 
to suddenly become social outside of his current level of 
functioning.  

On examination, the veteran reported daily, recurrent and 
intrusive distressing, combat-related thoughts and avoidance 
of thoughts, feelings or conversations associated  with the 
trauma and avoidance of activities, places, or people that 
arouse recollections of the trauma.  He also stated that he 
felt detached or estranged from others and had symptoms of 
hypervigilance and exaggerated startle response.  The veteran 
has sought treatment from a medicine man.  The examiner noted 
that this was a very traditional Apache and age-appropriate 
way of coping with triggering events.  

The records generally reflect no evidence of blunted affect, 
hallucinations, homicidal or suicidal ideation or plan, self 
neglect, bizarre behavior, or unusual thought content or 
thought processes.  Although the veteran reported visual 
hallucinations at the November 2006 VA examination, there was 
no evidence of such hallucinations during the interview nor 
have any been noted in his VA treatment records.  He has not 
presented any obsessive, compulsive or ritualistic behaviors 
on examination.  Moreover, the veteran has not endorsed any 
numbing of general responsiveness other than to say that he 
feels estranged from others. During the  2006 VA examination, 
he denied any sleep impairment.  The veteran has some 
documented symptoms of anxiety, depression, and sleep 
impairment due to nightmares, but there is no indication that 
any of these symptoms were more than mild.  

Overall, the Board finds that these symptoms are reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, panic attacks, some sleep impairment, and mild 
memory loss.  

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 50 percent, rating.  As noted above, 
the 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The objective medical evidence does not show 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation; or difficulty in establishing and 
maintaining effective work relationships that are 
characteristic of the 50 percent rating.  Although he has 
shown difficulty in establishing social relationships, the 
competent medical evidence reflects that he appears to have a 
good relationship with his wife and their children, 
grandchildren, and great-grandchildren and that he gets along 
with his coworkers.

In evaluating the veteran's PTSD, the Board has considered 
the GAF scores assigned, and the definition of those scores.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The veteran's GAF scores have been in the 55 to 70 
range.  In addition, when considered in light of the actual 
symptoms demonstrated, none of the assigned GAF scores 
provides a basis, alone, for assignment of any higher rating 
for the veteran's service-connected PTSD.  As such, there is 
no basis for the Board to conclude that the higher assigned 
GAF of 70 is reflective of the level of impairment 
contemplated for a rating higher than 10 percent, or that the 
lowest assigned GAF of 55 is reflective of the level of 
impairment contemplated for a rating in excess of 30 percent.

As a final point, the Board notes that, in addition to the 
medical evidence, the lay statements and testimony regarding 
the veteran's PTSD symptoms have been considered.  However, 
to the extent that the veteran attempts to assert that he is 
entitled to higher rating, the Board finds that his 
assertions are not entitled to more weight than the objective 
findings rendered by trained medical professionals in 
evaluating the veteran's PTSD, to include the findings of the 
various VA examiners.  See 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  See also Bostain, 11 Vet. App. at 127; Routen, 10 
Vet. App. at 186.  In short, the statements offered in 
support of his claim do not constitute competent and 
persuasive medical evidence in this appeal, and none of this 
evidence is of sufficient probative value to controvert the 
objective medical findings.

Under the circumstances of this case, the Board finds that, 
prior to December 15, 2005, the veteran's PTSD symptomatology 
more nearly approximated the criteria for a 10 percent rather 
than a 30 percent rating and that, from December 15, 2005, 
his PTSD symptomatology has more nearly approximated the 
criteria for the 30 percent rather than 50 percent rating.  
See 38 C.F.R. § 4.7 (2006).  As the criteria for the next 
higher rating for each period has not been met, it follows 
that the criteria for an even higher rating likewise have not 
been met.  

Accordingly, each claim for higher rating for PTSD must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating during each period 
under consideration, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.

4.  Scars of the Left Mastoid, Scalp and Upper Lip

During his hearing, the veteran asserted that he has dizzy 
spells, headaches, tinnitus and hearing loss due to his GSWs; 
otherwise he did not comment on his GWS scars.

Following a VA surgical examination, in July 1945, the RO 
awarded service connection for GSW scars of the left mastoid, 
left axilla, and the left upper lip and assigned an initial 
10 percent rating, effective November 12, 1944, which 
remained unchanged until 2005.  In the February 2005 rating 
decision, the RO recharacterized the veteran's GSW scar 
disability as two separate disabilities and continued the 10 
percent rating for the veteran's GSW scars of the left 
mastoid, scalp and upper lip and assigned a noncompensable 
rating for a scar of the left axilla.  The veteran did not 
appeal the noncompensable rating for the scar of the left 
axilla.  Since the 10 percent rating has been in effect for 
more than 20 years, it is protected under 38 C.F.R. 
§ 3.951(b).  

Effective August 30, 2002, Diagnostic Code 7800 pertains to 
scars of the head, face, or neck.  A 10 percent rating is 
warranted when the veteran displays one of the eight 
characteristics of disfigurement as described in Note (1) of 
this Diagnostic Code.  The eight listed characteristics of 
disfigurement are: (1) a scar 5 or more inches (13 or more 
centimeters (cm.)) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) a surface contour of 
a scar that is elevated or depressed on palpation; (4) a scar 
that is adherent to underlying tissue; (5) the skin is hypo-
or hyper-pigmented in an area exceeding six square inches (39 
square (sq.) cm.); (6) the skin texture is abnormal, to 
include irregular, atrophic, shiny, scaly, in an area 
exceeding six square inches (39 sq. cm.); (7) the underlying 
soft tissue is missing in an area exceeding six square inches 
(39 sq. cm.); and (8) the skin is indurate and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1) (2006).

A 30 percent rating is warranted when the veteran displays 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or; with two or three characteristics of 
disfigurement, as described in Note (1) of this Diagnostic 
Code.

A 50 percent evaluation is warranted under when the veteran 
exhibits visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (such as the nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with four or 
five characteristics of disfigurement, as enumerated in Note 
(1).

A maximum of 80 percent is warranted when the veteran has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (i.e., nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with six or more 
characteristics of disfigurement, as contained in Note (1).  
38 C.F.R. § 4.118, Diagnostic Code 7800 & Note (1) (2006).

Diagnostic Code 7805 provides for the rating of scars on 
limitation of function of the affected part and Diagnostic 
Codes 7803 and 7804 provide for a maximum rating of 10 
percent for unstable or painful, superficial scars.  As no 
limitation of motion or function had been alleged or found on 
examination and the veteran is currently assigned a 10 
percent rating, neither the criteria for rating musculo-
skeletal or muscle injuries nor Diagnostic Codes 7803, 7804, 
and 7805 will be applied in this instance.  See 38 C.F.R. 
§§ 4.71a and 4.73 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2006).

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the veteran's scars of the left mastoid and left upper lip 
more nearly approximate the currently assigned 10 percent 
rating.  

Post-service medical records show no treatment for the 
veteran's scars.  In order to warrant a rating in excess of 
10 percent under the revised criteria, the veteran's 
residuals would have to be manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
two or three characteristics of disfigurement enumerated 
above.

On VA examination in September 2004, there was slight 
tenderness with palpation over one section of the veteran's 
1/2-inch well-healed, superficial scar behind the left ear.  
The examiner noted a 1/3-inch well-healed, superficial scar 
without pain or change in the texture of the skin just above 
the veteran's upper lip.  The skin was not inflexible.  The 
examiner added that the pigment of the upper lip scar was the 
same as the skin and there was no gross distortion or 
asymmetry of the veteran's lips.  There also was no evidence 
of limitation of motion or function; inflammation, edema, or 
keloid formation; adherence to underlying tissue or 
induration; or elevation or depression of the surface contour 
for either scar.  

On examination in October 2006, the VA examiner noted that 
there had been no material change in the veteran's scars and 
there was no disfigurement.  Objective findings revealed a 
0.8 by 1.5 cm. healed barely visible scar of the left upper 
lip and a slightly depressed (0.1 cm.) 0.4 by 3 cm. healed 
scar in the posterior mastoid region of the scalp (there is 
no other scar of the scalp) at the site of wounds.  Neither 
scar was tender on palpation and the scars were the same 
color as the veteran's skin.  No disfigurement of the head, 
face, or neck was noted.  There also was no evidence of 
limitation of motion or function; adherence to underlying 
tissue or underlying soft tissue damage or loss; skin 
ulceration or breakdown over the scar; induration or 
inflexibility; or elevation of the surface contour for either 
scar.  The texture of the scarred areas was normal.  Photos 
were taken and the examiner noted that there is no other 
separate scalp wound scar as the left mastoid (behind the 
left ear) and scalp wound scar are one and the same.

As noted above, the veteran's facial and neck scars are not 
manifested by visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features.  Furthermore, the scars are only manifested by one 
of the enumerated characteristics of disfigurement (one of 
the scars is depressed and the other was slightly more than 
1/4 inch (0.6 cm.) in width).  Neither of the scars is more 
than 5 inches long wide; they are not adherent to underlying 
tissue; their texture is not abnormal; the skin is not 
indurate or inflexible; and the scars are the same color as 
the veteran's skin, and even if they were hyperpigmented, 
they do not exceed an area six square inches (39 square (sq.) 
cm.).  As no visible or palpable tissue loss, gross 
distortion or asymmetry of one feature or paired set of 
features, or evidence that either scar has two or more 
characteristics of disfigurement, the criteria for a 30 
percent rating has not been met.  As such, a rating in excess 
of 10 percent is not warranted under the schedular criteria.  
As the criteria for the next higher rating, 30 percent, has 
not been met, it follows that the criteria for an even higher 
rating (50 or 80 percent) likewise have not been met.  

For the foregoing reason, the claim for higher rating for 
facial and neck scars must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for disability claimed as dizziness is 
denied.

Service connection for headaches is denied.

Service connection for a back disability is denied.

Service connection for arthritis of the left hip, to include 
as secondary to a service-connected disability, is denied.

A rating in excess of 10 percent for tinnitus is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.

A rating in excess of 10 percent for PTSD prior to December 
15, 2005 is denied.

A rating in excess of 30 percent for PTSD from December 15, 
2005 is denied.

A rating in excess of 10 percent for GSW scars of the left 
mastoid, scalp and upper lip is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for right hip 
disability is warranted.

Both lay statements and during his hearing, an acquaintance 
and the veteran claim that the veteran's degenerative joint 
disease of the right hip should be service connected on 
either a direct basis, due to cold exposure or the December 
1943 SFW incident in service, or as secondary to his service-
connected weak feet.  Post-service medical records show that 
the veteran first complained of right hip pain in January 
2004 and was diagnosed with degenerative joint disease of the 
right hip in May 2004.  The Board notes that the September 
2004 VA joints examiner opined that "it is less likely than 
not that the current [right] hip degenerative joint disease 
is caused by or is the result of the veteran's service-
connected" skeletal condition which was noted as pes planus, 
because of its sudden onset in only the past five to six 
months.  However, the VA examiner did not discuss whether the 
veteran's right hip disability might be directly related to 
service due to the veteran's exposure to cold in Italy during 
the winter of 1943-1944 or as a result of the SFW incident.  

Given the veteran's assertions, and, in light of the medical 
evidence noted above, the Board finds that further VA 
examination to obtain medical opinion needed to resolve the 
claim is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The RO should arrange for the veteran to undergo a VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, 
may well result in a denial of the original claim for service 
connection (as the claim will be based on the evidence of 
record).  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Prescott and 
Phoenix VAMCs dated up to April 2006.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Prescott and Phoenix VAMC 
since April 2006, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

Prior to readjudication of the claim, the RO should also give 
the veteran another opportunity to present information and 
evidence pertinent to the claim remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Prescott and Phoenix VAMCs all pertinent 
records of evaluation and/or treatment, 
from April 2006 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim remaining on 
appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the veteran, the 
orthopedic examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that (a) the 
veteran's degenerative joint disease of 
the right hip was incurred in or 
aggravated by service, to include as a 
result of a December 1943 shell fragment 
incident or exposure to the cold in Italy 
during the winter of 1943-1944; or, (b) 
arthritis of the right hip had its onset 
within one year of the veteran's 
November 11, 1944.discharge from service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for arthritis of the right 
hip, on a direct and secondary basis, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


